ACCEPTED
                                                                                                       03-14-00510-CV
                                                                                                               6243574
                                                                                            THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                  7/27/2015 5:33:16 PM
                                                                                                     JEFFREY D. KYLE
                                                                                                                CLERK
                             Mnnrnxs, ToDD, Lnox¡,nn,        Tlvlon & Agr.nIcu
                                            A GENERAL PARTNERSHIP
JmmsF, MARTENS*                                                                    AMANDAG, TAYLOR
                                      30I   CONCRESSAVENUE, SUITE I95O         RECEIVED
                                                                                 DANIELLE V,IN
                                                                                             ATILNTCH
Kplr,rH. Tono
LACYL. LEONARD
                                              AUSTTN,TEXAS 7870I          3rd COURTALLEGRAD.
                                                                                      OF APPEALS  HILL
                                                 (st2) s42-9898               AUSTIN, TEXAS
Attorneys at Law                               p¡x(512) s42-9899                     Attorneys at Law
                                                                          7/27/2015 5:33:16 PM
*Board Certified in Tax Law                  www.textaxla\ry.com
                                                                            JEFFREY D. KYLE
Texæ Board ofLegal Specialization
                                                                                  Clerk
E-MAIL : ataylor@textaxlaw. com


                                              July 27,2ous


Via Electronic Filing
Court of Appeals, Third District of Texas
Attn: Jeffrey Kyle, Clerk
Price Daniel Sr. Building
2o9 West r4tt' Street, Room tor
Austin, Texas 787oL


          Re:       Court of Appeals Number: o3-14-oo51o-Cv
                    Trial Court Number: D-r-GN-13-oo2811

                    Noah S. Bunker, PauI Carrell, Euerett Brew Houston, Jr., W.
                    Andrew Buchholz, Scott J. LeightA, Jad L. Dauis, and Holly
                    Clquse u. Tracy D. Strandhagen,


Dear Mr. Kyle:

                        that I will be out of the office for a professional
          Please be advised
commitment from October L2-t9,2015. Accordingly, I respectfuþ request
that the Court not schedule oral argument in the above-referenced matter
on October L4, 2o1S. Should you have any questions or need any
additional information, please do not hesitate to contact me. Thank you for
your attention to this matter.
Third Court of Appeals
July 27,2015
Page2


                                     Sincerely,



                                     By:
                                                  G. Taylor


AGT: san

cc     Daniel Byrne, via electronic mail
       Lessie Fitzpatrick, via electronic mail
       Christine Burgess, via electronic mail